Citation Nr: 0736756	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-41 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for bilateral foot 
onychomycosis with a history of chronic epidermophytosis, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION


The veteran served on active duty from February 1945 to 
October 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 Decision Review Officer 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The record reflects that the veteran submitted additional 
evidence to the Board in August 2007.  The veteran waived 
initial review by the agency of original jurisdiction through 
his representative in September 2007.  See 38 C.F.R. § 
20.1304.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  The competent evidence of record demonstrates that the 
veteran is on antibiotic therapy for his onychomycosis.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
onychomycosis of both feet with history of chronic 
epidermophytosis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806,  7813 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in 
October 2003.  This letter advised the veteran of the 
information necessary to substantiate his claim and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  These letters also effectively told 
the claimant to provide any relevant evidence in his 
possession, as he was told to submit any additional evidence 
necessary to support his claim or information describing this 
evidence.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  A 
March 2006 letter and the April 2006 statement of the case 
notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
private medical records, personal statements, and VA 
examination reports from June 2005 and December 2006.  There 
is no pertinent, outstanding evidence that requires further 
development.  Therefore, the duty to notify and assist having 
been met, the Board turns to the analysis of the veteran's 
claim on the merits.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will 
be discussed below, the Board believes that the assignment of 
staged ratings is appropriate in the case at hand.  

When there is no diagnostic code specific to the disability 
for which the veteran is service-connected, the service-
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  In the case 
at hand, the veteran's onychomycosis of both feet with a 
history of chronic epidermophytosis has been rated by analogy 
under Diagnostic Code 7813 as dermatophytosis.  The Board 
will consider whether a higher rating can be granted under 
this code, as well as consider any other potentially 
applicable diagnostic codes.

Diagnostic Code 7813 states that the disability at issue 
should be rated as disfigurement of the head, face or neck; 
as scars; or as dermatitis, depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  In 
this case, the veteran's disability most closely resembles 
dermatitis.  It was thus assigned a noncompensable disability 
rating under Diagnostic Code 7806.  

Under Diagnostic Code 7806, a noncompensable rating is 
warranted if less than 5 percent of the entire body or less 
than 5 percent of the exposed areas are affected; and, no 
more than topical therapy required during the past 12-month 
period.  A 10 percent rating is warranted for dermatitis or 
eczema that is at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.

According to a December 2006 VA examination report, the 
veteran onychomycosis involved three toenails of the 
bilateral feet.  He was also diagnosed with tinea pedis with 
very faint erythema and slight desclamation into web spaces.  
His tinea pedis involved less than 3 percent of the overall 
body surface and zero percent of the exposed area.  

A July 2007 letter from the veteran's private attorney states 
that the veteran suffers from dry, scaly skin with cracks on 
the entire soles of his feet bilaterally.  He has pedal 
pulses with thick yellow nails.  The physician noted that the 
veteran has been treated numerous times with topical 
medications and antibiotic therapy as well as antifungal 
medications.  This doctor stated that the veteran had just 
been prescribed 5MG of Predinsone three times per day for 
five days, 500MG of Cipro twice per day for ten days, and 
Nizoral Cream twice per day for six weeks.  The Board also 
notes that a July 2005 letter from another private physician 
states that the veteran has been treated with Cipro and 
Biaxin for bacterial infections.   

The Board believes that this evidence indicates that a 10 
percent disability rating is warranted for the veteran's 
onychomycosis, as this evidence indicates that the veteran 
has been receiving systemic therapy for this disability.  A 
higher rating is not warranted, as the evidence does not 
reflect that the veteran has required corticosteroids or 
other immunosuppressive drugs for more than six weeks in the 
past year.  Nor does the veteran's disability cover at least 
20 percent of his total body area or of the exposed surfaces.  
Therefore, a 10 percent disability rating is appropriate.

The evidence in this case fails to show marked interference 
with employment due to onychomycosis of both feet with a 
history of chronic epidermophytosis beyond that contemplated 
in the assigned rating, and the veteran has never been 
hospitalized for this disability.  Therefore, in the absence 
of evidence of an exceptional disability picture, referral 
for consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321 (2007).


ORDER

A 10 percent rating, but no higher, is granted for the 
veteran's service-connected onychomycosis of both feet with a 
history of chronic epidermophytosis, subject to the laws and 
regulations governing the payment of monetary benefits.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


